Citation Nr: 0835243	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-19 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disability, 
to include an enlarged aorta, on a secondary basis.  

2.  Entitlement to service connection for reduced blood 
circulation on a secondary basis.  

3.  Entitlement to service connection for spinal nerve damage 
on a secondary basis.  

4.  Entitlement to service connection for hypertension on a 
secondary basis.  

5.  Entitlement to service connection for diabetic 
retinopathy on a secondary basis.  

6.  Entitlement to service connection for steroid dependency 
on a secondary basis.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty in the from October 1973 to 
January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In his VA Form 9, the veteran requested that he be scheduled 
for a Board hearing in Washington, D.C.  The requested 
hearing was scheduled to be held in September 2008.  Notice 
of the hearing was mailed to the veteran's address of record 
in August 2008, but it was returned as undeliverable and the 
veteran did not appear for the scheduled hearing.  The U. S. 
Court of Appeals for Veterans Claims (Court) has stated that 
it is, "the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown 5 Vet. App. 262, 265 (1993).  Since the 
veteran's current address is unknown, no useful purpose would 
be served by rescheduling a Board hearing for him. 

The issue of entitlement to service connection for heart 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran does not have a chronic disorder 
characterized as reduced blood circulation.

2.  A chronic disorder characterized by spinal nerve damage 
was not caused or chronically worsened by steroid treatments 
for service-connected bronchial asthma.

3.  Hypertension is etiologically related to steroid 
treatments for service-connected bronchial asthma.

4.  The veteran does not have diabetic neuropathy.

5.  The veteran does not have steroid dependency.


CONCLUSIONS OF LAW

1.  A disability manifested by reduced blood circulation is 
not proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2006).

2.  Spinal nerve damage is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2006).

3.  Hypertension is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006).  

4.  Diabetic retinopathy is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2006).

5.  Steroid dependency is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

With respect to the hypertension claim, the Board notes that 
the veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

With respect to the remaining claims, the Board notes that 
the originating agency provided the veteran with the notice 
required under the VCAA, by letter mailed in February 2002, 
prior to the initial adjudication of the claims.  Although 
the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claims 
until October 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board notes that service treatment records and pertinent 
post-service medical records, including Social Security 
Administration records, have been obtained.  In addition, the 
veteran has been afforded appropriate VA examinations.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  In addition, 
the veteran testified at his November 2005 RO hearing that he 
had given VA all of the information he had.  He stated that 
most of his treatment was with VA and that he occasionally 
went to his neurologist Beth Cohen, M.D..  Dr. Cohen's 
records are in the claims folder.  The Board is also unaware 
of any outstanding evidence that could be obtained to 
substantiate any of these claims.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice- connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2006).  See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

The medical evidence does not show and the veteran has not 
contended that any of the disorders at issue were present 
within one year of his discharge from service or that any of 
the disorders at issue are directly related to his active 
service.  He does claim that service connection is warranted 
for the claimed disorders on a secondary basis.  
Specifically, he alleges that his retinopathy is due to his 
service-connected diabetes mellitus and the other 
disabilities are due to steroidal treatments for service-
connected bronchial asthma.  

Service connection for bronchial asthma has been in effect 
since 1986.  It is undisputed that the veteran has endured 
many years of steroid therapy for his asthma.  However, with 
the exception of hypertension, the medical evidence does not 
suggest any causal relationship between any of the claimed 
disorders and steroidal asthma treatment.  

With respect to the etiology of hypertension, the Board notes 
that the veteran was afforded multiple VA examinations in 
February and April 2002 and October and November 2003.  
During a cardiovascular examination in February 2002, it was 
noted that the veteran had been on medication for 
hypertension since October 2000.  In an addendum, the 
examiner concluded based on examination and testing, 
including stress echocardiogram, that it was as likely as not 
that the veteran's hypertension was worsened by documented 
chronic steroid use.  It was pointed out that Glucorticoid, a 
medication taken by the veteran, did increase blood pressure.  
A January 2007 VA examination yielded the opinion that the 
veteran's hypertension was at least as likely as not related 
to his service.  

As to the claim for service connection for hypertension 
secondary to asthma, the Board finds that the evidence is in 
the veteran's favor.  He clearly has a well-established 
diagnosis of hypertension since the time of the asthma 
diagnosis.  He has submitted medical literature indicating 
there is a connection between hypertension and asthma.  The 
VA examiner's opinion in 2002 supports this conclusion.  The 
Board does not find the January 2007 opinion inconsistent 
with the record, as it can be interpreted as supporting a 
claim of secondary service connection given the facts in this 
case.  As the preponderance of the evidence is in the 
veteran's favor, service connection for hypertension as 
secondary to service-connected asthma is warranted.  

With respect to the etiology of the remaining disorders 
claimed by the veteran, the Board find that the preponderance 
of the evidence is against the claims.  While the veteran has 
submitted medical literature asserting that the main adverse 
effects of oral steroids are bone loss, hypertension, 
diabetes, cataracts, obesity, skin thinning, easy bruising 
and muscle weakness, competent medical evidence fails to 
support a causative relationship between the remaining 
claimed disabilities and service-connected disability.  

VA records show optometry evaluation with a diagnosis of no 
diabetic retinopathy in October 2001.  A VA examination in 
February 2002 disclosed the presence degenerative arthritis 
of the lumbosacral spine, chronic lumbosacral strain, and 
lumbosacral radiculopathy.  The examiner stated that it would 
be difficult to establish a relationship between these and 
asthma, except to say that steroid use could have caused 
weight gain.  Examination of the arteries and veins showed a 
diagnosis of moderate peripheral vascular disease, but 
Doppler testing revealed no stenosis, deep venous thrombosis 
or valvular incompetence.  On mental disorder testing, there 
was no diagnosis or finding of dependency.  

Although the veteran's treating neurologist suggested in 
April 2003 that the veteran's neuropathic pain in the back 
could be in part due to steroid use which in turn caused 
diabetes and neuropathy, it was noted only to be a possible 
cause.  Additionally, VA examination in October 2003 reflects 
a finding that numbness and burning of the legs were due to 
already service-connected peripheral neuropathy.  

While the veteran urges that he has a steroid dependency, and 
cites to a March 2002 treatment record in which he reported 
steroid dependency, there has been no diagnosis of such a 
disorder.  Mental health assessment failed to show any such 
finding.  Therefore, service connection for steroid is not 
warranted.  

As to the claim for spinal nerve damage, the record provides 
no competent evidence of a relationship between the veteran's 
current back problems, including stenosis, and steroidal 
treatment.  VA examination reports include an opinion that 
the lumbar pain is related to radiculopathy.  Competent 
medical evidence does not suggest this is related to steroid 
use.  

Moreover, there is no diagnosed diabetic retinopathy or 
diagnosed disorder characterized as reduced circulation.  The 
Court has held that a veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  To the 
extent that there was a finding of peripheral vascular 
disease, there was no indication on Doppler testing of any 
reduced circulation secondary to steroid use.  

While the veteran may sincerely believe he has incurred these 
disorders as a result of service-connected disability, as a 
lay person, he is not competent to offer opinions on 
questions of medical causation or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims, with the exception of 
the hypertension claim.  


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for reduced blood 
circulation on a secondary basis is denied.  

Entitlement to service connection for spinal nerve damage on 
a secondary basis is denied.  

Entitlement to service connection for hypertension on a 
secondary basis is denied is granted.  

Entitlement to service connection for diabetic retinopathy on 
a secondary basis is denied.  

Entitlement to service connection for steroid dependency on a 
secondary basis is denied is denied.  


REMAND

In light of the Board's foregoing decision granting service 
connection for hypertension, the issue of entitlement to 
service connection for heart disability is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., 
for the following actions:

1.  The RO or the AMC should arrange for 
the claims folders to be reviewed by a 
physician with appropriate expertise to 
determine the etiology of all current 
heart disorders.  

Based upon the claims folder review, the 
examiner should provide an opinion with 
respect to each currently heart disorder 
as to whether there is a 50 percent or 
better probability that the disorder was 
caused or chronically worsened by the 
veteran's hypertension.  The rationale 
for all opinions expressed must also be 
provided.  Another examination of the 
veteran should only be performed if it is 
determined to be necessary by the 
physician providing the requested 
opinions.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim for 
secondary service connection for heart 
disability based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


